In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), dated June 10, 1997, which denied the plaintiffs’ motion pursuant to CPLR 3404 to restore the action to the trial calendar.
Ordered that the order is affirmed, with costs.
This case was marked off the trial calendar for almost three years before the plaintiffs moved to restore the action to the trial calendar. The plaintiffs’ only excuse for the delay was that their counsel did not know that the matter had been placed on the trial calendar and then marked off the calendar. That *806excuse is not acceptable (see, Diamond v J.B.J. Mgt. Co., 220 AD2d 378; Kopilas v Peterson, 206 AD2d 460; Robinson v New York City Tr. Auth., 203 AD2d 351). Accordingly, the Supreme Court did not improvidently exercise its discretion in denying the plaintiffs’ motion to restore the action to the trial calendar (see, Diamond v J.B.J. Mgt. Co., supra; Kopilas v Peterson, supra; Iazzetta v Vicenzi, 243 AD2d 540). Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.